Exhibit 10.2

TERM NOTE

 

$4,000,000.00

Minneapolis, Minnesota

August 12, 2011

 

FOR VALUE RECEIVED, the undersigned, INTRICON CORPORATION, a Pennsylvania
corporation, INTRICON, INC. (formerly known as Resistance Technology, Inc.), a
Minnesota corporation, INTRICON TIBBETTS CORPORATION (formerly known as TI
Acquisition Corporation), a Maine corporation, and INTRICON DATRIX CORPORATION
(formerly known as Jon Barron, Inc.) (d/b/a Datrix), a California corporation
(each a “Borrower” and collectively, the “Borrowers”), hereby JOINTLY AND
SEVERALLY promise to pay to the order of THE PRIVATEBANK AND TRUST COMPANY, an
Illinois state banking corporation (the “Bank”), the principal sum of FOUR
MILLION AND NO/100 DOLLARS ($4,000,000.00), payable in periodic installments on
the dates and in the amounts set forth in Loan Agreement (as hereinafter
defined), with one final balloon payment on the Term Loan Maturity Date. The
actual amount due and owing from time to time hereunder shall be evidenced by
Bank’s records of receipts and disbursements with respect to the Term Loan,
which shall, absent manifest error, be conclusive evidence of such amount.

Each Borrower further promises to pay interest on the aggregate unpaid principal
amount hereof at the rates provided in the Loan Agreement from the date hereof
until payment in full hereof. Accrued interest shall be payable on the dates
specified in the Loan Agreement.

All payments of principal and interest under this Note shall be made in lawful
money of the United States of America in immediately available funds at the
Bank’s office at 50 South 6th Street, Suite 1415, Minneapolis, MN 55402, or at
such other place as may be designated by the Bank to the Borrowers in writing.

This Note is the Term Note referred to in, and evidences indebtedness incurred
under, a Loan and Security Agreement dated as of August 13, 2009 (as previously
amended, as further amended on or about the date hereof and as the same may be
hereafter further amended, modified or supplemented from time to time, the “Loan
Agreement”), among the Borrowers and the Bank, to which Loan Agreement reference
is made for a statement of the terms and provisions thereof, including those
under which the Borrowers are permitted and required to make prepayments and
repayments of principal of such indebtedness and under which such indebtedness
may be declared to be immediately due and payable.

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment, demand, protest and notice of dishonor in connection with this
Note.

This Note is made under and governed by the internal laws of the State of
Minnesota.

This Note amends, restates and replaces, but does not evidence repayment of or
constitute a novation with respect to, that certain Term Note dated August 13,
2009 made payable jointly and severally by the Borrowers to the order of the
Bank in the original principal amount of $3,500,000.00.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Note to be executed as of
the date first set forth above.

 

BORROWERS: INTRICON CORPORATION,
a Pennsylvania corporation                           By:  /s/ Scott Longval    
     Scott Longval, Chief Financial Officer                           INTRICON,
INC. (formerly known as Resistance
Technology, Inc.), a Minnesota corporation                           By:  /s/
Scott Longval          Scott Longval, Chief Financial Officer                  
       

INTRICON TIBBETTS CORPORATION

(formerly known as TI Acquisition Corporation),

a Maine corporation

                          By:  /s/ Scott Longval          Scott Longval, Chief
Financial Officer                          

INTRICON DATRIX CORPORATION

(formerly known as Jon Barron, Inc.) (d/b/a Datrix),

a California corporation

                          By:  /s/ Scott Longval          Scott Longval, Chief
Financial Officer            

 

 

 



 

 

[Signature page to Term Note]



 